771 N.W.2d 781 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leon DAVIS, Defendant-Appellant.
Docket No. 138270. COA No. 287574.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the January 7, 2009 *782 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 56 days after the date of this order. The prosecutor shall pay particular attention to the defendant's contention that he is entitled to relief under the Interstate Agreement on Detainers, MCL 780.601. See People v. Swafford, 483 Mich. 1, 762 N.W.2d 902 (2009).
The application for leave to appeal remains pending.